Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 16-23 are confusing since claim 16 already defines the extract as an extract of flower or flower buds of Daphne genkwa or a fraction thereof, but now stipulates that the extract of flower or flowers buds of Daphne genkwa shows improved effect with no genotoxicity, compared to an extract of stem or root of Daphne genkwa. What does this even mean ? Improved effect of what ? While indeed Genotoxicity refers to the ability of harmful substances to damage genetic information in cells. Being exposed to chemical and biological agents can result in genomic instabilities and/or epigenetic alterations, which translate into a variety of diseases. But if one looks at Figure 4, it is noted that the “Luminenscence per DMSO” is slightly higher for flowers than for stalk/root but clearly there is nothing unexpected at all about any of this. 


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20130057878.

KR teaches that Parkinson’s Disease is treated with Daphne genkwa (red bean bloom extract), see entire reference, especially page 11.  An extract using water (aqueous), see entire reference, especially pages 1, 2, 5, 6, 8, 9, 11-15. Note that whether the extract is from water or an alcohol (ethanol) it will still have the compounds, Genkwanin N or Yuanhuacine, thus KR reads right on all of the claims since the claims define the same compounds being in the claimed composition which is clearly in KR. KR clearly teaches a pharmaceutical composition, organic solvent, water extracts. Since “Genkwanin N or Yuanhuacine” are taught to be in both the water and the organic solvent extract it is therefore inherent to both extracts, water and ethanol, for example. 

In the event it is seen that the flower buds and the flower extract as claimed are not one and the same (which is NOT being admitted) then it would have been obvious to one having ordinary skill in the art at the time the invention was made to use flower extract instead of root since flowers are commonly used as a plant part since flowers almost always have the active ingredient of choice.

Applicant argues that allegedly they define the extract as an extract of flower or flower buds of Daphne genkwa or a fraction thereof, but now stipulates that the extract of flower or flowers buds of Daphne genkwa shows improved effect with no genotoxicity, compared to an extract of stem or root of Daphne genkwa. What does this even mean ? Improved effect of what ? While indeed Genotoxicity refers to the ability of harmful substances to damage genetic information in cells. Being exposed to chemical and biological agents can result in genomic instabilities and/or epigenetic alterations, which translate into a variety of diseases. But if one looks at Figure 4, it is noted that the “Luminenscence per DMSO” is slightly higher for flowers than for stalk/root but clearly there is nothing unexpected at all about this. 

Even if for argument’s sake one was to assume that an extract of stem or root of Daphne genkwa is different from the extract of flowers or flower buds (which is NOT being admitted) then why do both extracts contain Genkwanin N and Yuanhuacine ?  Applicant argues that the difference is improved effect with no genotoxicity.  Without knowing what the “improved effect” is, then this phrase is meaningless and carries no patentable weight. 

While it is clear is that a flower extract is not directly taught in KR, it is clearly taught in KR that an extract from Daphne genkwa was not limited to only stem or root thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to use flower or stem/root extracts since were all known to contain the compounds of interest, namely, Genkwanin N or Yuanhuacine and clearly flowers, stems or roots are clearly well known in the art as well known parts of the plant that anyone would have been motivated to use since they all contain the desirable compounds, namely, Genkwanin N or Yuanhuacine.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655